      Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

LABORATORY CORPORATION OF
AMERICA, INC.,

       Plaintiff,

v.                                                                      No. 19-cv-0495 SMV/KRS

SCOTT McMAHON, M.D. and
WHOLE WORLD HEALTH CARE, P.C.,

       Defendants.

                  MEMORANDUM OPINION AND ORDER DENYING
                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       This is an action to collect on two billing accounts. Plaintiff Laboratory Corporation of

America, Inc. (“LabCorp”) offers laboratory medical services in several states, including

New Mexico. When a patient lacks insurance or is otherwise self-pay, the most typical way for a

business such as LabCorp to bill is with a “pass-through” arrangement. The laboratory bills the

physician who ordered the results. The physician pays the bill and then seeks reimbursement from

the patient. Thus, the charges “pass through” the physician to the patient. Defendant Dr. McMahon

held two accounts with LabCorp. LabCorp contends that these were pass-through accounts and

that Dr. McMahon is liable for $117,210.00 of unpaid charges on the accounts. Dr. McMahon

disagrees. He contends that the accounts were set up solely to facilitate billing for insured patients

and that he never agreed to pay for any services rendered to uninsured patients.
      Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 2 of 15




        Defendants filed a Motion for Summary Judgment on July 24, 2020. [Doc. 60]. LabCorp

responded on August 7, 2020. [Doc. 61].1 Defendants replied on August 21, 2020. [Doc. 63].2 The

Court held oral argument on October 21, 2020. [Doc. 69] (clerk’s minutes). Viewing the facts in

the light most favorable to LabCorp, there appears to be a genuine factual dispute as to whether

Dr. McMahon agreed to be liable on the accounts for uninsured patients. Accordingly, Defendants’

Motion for Summary Judgment will be DENIED.

                                                  Background

        Dr. McMahon is a physician practicing in Roswell, New Mexico. [Doc. 60] at 4, ¶ 1.

Defendant Whole World Health Care, P.C. (“WWHC”) is his private medical practice. Id. at 5, ¶ 2.

Plaintiff LabCorp operates a healthcare diagnostics business offering various medical laboratory

services to medical providers. Id. at ¶ 5. Dr. McMahon opened two accounts with LabCorp to

provide laboratory services for his patients. The first, opened in his name only, was account

number 30490765 (hereinafter referred to as “the McMahon account”). Id. at ¶ 6. The second,

opened in the name of WWHC, was account number 30001260 (hereinafter referred to as “the

WWHC account”). Id. at 6, ¶ 12.

        In addition to his medical practice, Dr. McMahon serves as an expert witness in litigation

involving persons with chronic inflammatory response syndrome. [Doc. 60] at 5, ¶ 4. In

early 2018, Dr. McMahon agreed to serve as a consultant on potential class-action litigation for

Brian Gormley, an attorney in the Washington D.C. area. See id. at 7. For this consultation work,

Dr. McMahon created requisition forms that would allow Mr. Gormley to order lab work for his



1
  LabCorp filed a Notice of Errata on August 14, 2020, correcting a few details in the Response brief and Exhibit 1.
[Doc. 62].
2
  Defendants filed a Notice of Errata on October 19, 2020, correcting a few citations in the Reply. [Doc. 67].

                                                         2
      Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 3 of 15




potential clients. Id. Dr. McMahon’s assistant sent 200 of these requisition forms, which were

blank other than Dr. McMahon’s signature, to Mr. Gormley so that he could get blood tests for his

potential clients. Id. Dr. McMahon assumed that the phlebotomist who ultimately did the blood

draws would collect insurance information to cover the cost of the labs. Id. The requisition forms

did not include either of his LabCorp account numbers when they left his office. Id.

        Mr. Gormley hired an independent phlebotomist, Cris Digamo, to draw the blood for the

tests. Id. at 8; [Doc. 60-1] at 23–24. In March 2018, Digamo approached LabCorp to obtain the

necessary supplies for the tests. See [Doc. 61-6]. Digamo presented the McMahon account number

and the forms with Dr. McMahon’s signatures to the LabCorp employee.3 See id. at 3–4. The

LabCorp employee provided the supplies. Id. Although Dr. McMahon had instructed Mr. Gormley

that the phlebotomist would need to collect insurance information from each patient when drawing

blood, [Doc. 60-1] at 32, Digamo failed to do so and submitted specimens to LabCorp without any

insurance information in March 2018, see [Doc. 63-2] at 3, McMahon Dep. 242:2–6. LabCorp

processed the tests and began sending invoices to Dr. McMahon’s office. See [Doc. 6] at 3, ¶ 17;

[Doc. 70-1]. Dr. McMahon refused to pay the invoices.

                                Legal Standard for Summary Judgment

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A dispute is genuine “if there is sufficient evidence on each side so that a rational


3
 LabCorp submitted an example of one of these forms. [Doc. 61-1] at 23. Both the McMahon and the WWHC account
numbers appear at the top of the submitted example. Id. Ms. Smith, a LabCorp Vice President, testified that “LabCorp
received these forms from a phlebotomist who presented Dr. McMahon’s account information and specifically
referenced” the McMahon account. Id. at 7, ¶ 26. Yet, it remains unclear how Digamo obtained the account numbers,
See [Doc. 61-7] at 10, Villa Dep. 71:11–16, 72:6–22, and whether he submitted the forms to LabCorp with the account
numbers at the top of the forms or if this information was added later.

                                                         3
       Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 4 of 15




trier of fact could resolve the issue either way.” Becker v. Bateman, 709 F.3d 1019, 1022 (10th

Cir. 2013) (citation omitted). The issue is “not whether [the court] thinks the evidence

unmistakably favors one side or the other but whether a fair-minded jury could return a verdict for

the plaintiff on the evidence presented.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986). In answering that question, the Court must view the evidence and draw all reasonable

inferences from the underlying facts in the light most favorable to the party opposing the motion.

Becker, 709 F.3d at 1022. Nevertheless, “[t]he mere existence of a scintilla of evidence in support

of the nonmovant’s position is insufficient to create a dispute of fact that is ‘genuine.’” Lawmaster

v. Ward, 125 F.3d 1341, 1347 (10th Cir. 1997). “If the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at 252.

I.    DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF’S CLAIMS FOR
      COLLECTION ON OPEN ACCOUNTS.

      There is no dispute that open accounts between laboratories and physicians often take the

form of pass-through billings arrangements. See [Doc. 61] at 7, Plaintiff’s Additional Material Fact

(“AMF”) No. 2; [Doc. 63] at 5, Defendant’s Response to AMF No. 2. In light of this, the Court

finds it prudent to focus the inquiry on whether the parties agreed to a pass-through billing

arrangement.4 Because there is a genuine issue of material fact regarding whether Dr. McMahon

agreed to be held liable for any charges under either account, summary judgment is not appropriate.


4
  If the agreements were as Plaintiff argues, that is, if Dr. McMahon agreed to be liable for uninsured patients under a
pass-through arrangement, the Court assumes, without deciding, that the accounts would qualify as open accounts.
See Gentry v. Gentry, 1955-NMSC-055, ¶ 8, 59 N.M. 395, 285 P.2d 503. But if Dr. McMahon never agreed to be
liable for any charges under the accounts, under any circumstance, then the open account/account stated issue is moot.
If that’s the case, there simply was no billing agreement. Defendants argue that “‘[o]pen account’ in § [39-2-2.1] . . .
does not mean an amount owed on a single transaction.” [Doc. 63] at 10 (quoting S. Union Expl. Co. v. Wynn Expl.
Co., Inc., 1981-NMCA-006, ¶ 46, 95 N.M. 594, 624 P.2d 536) (see also Notice of Errata, [Doc. 67] at 1, stating that
the case name was incorrectly cited as Webb v. Arizona Public Serv. Co.). Defendants argue that since LabCorp’s
invoices said, “TERMS: PAYABLE UPON RECEIPT,” this means that the agreement (if one existed) contemplated


                                                           4
       Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 5 of 15




         A. A Brief Background of the McMahon Account

         The McMahon account was established in 2011. [Doc. 61-1] at 3, ¶ 9. The only evidence

of the creation of this account is LabCorp’s internal account set-up form. See id. at 18. That form

says nothing about the actual terms of the agreement. See id. Nor is there any evidence of record

regarding discussions between the parties at the time they entered into the agreement. Generally,

Dr. McMahon used this account to get lab results for patients he was treating, and LabCorp billed

the patients’ insurance companies. [Doc. 60-1] at 10; [Doc. 61-1] at 5, ¶ 17. No charges were ever

billed directly to Dr. McMahon on the account until LabCorp sent him three invoices in

March 2017. [Doc. 60-2] at 1; [Doc. 60-3] at 2. The invoices were for services rendered in 2015

and 2016. [Doc. 60-2]. LabCorp records indicate that it had tried to reach Dr. McMahon multiple

times about these invoices, as early as September 2016, but was unable to contact him prior to

March 2017. [Doc. 61-1] at 24–29. Dr. McMahon responded to these three invoices by stating that

he did not think his account was set up for billing directly to him, and that he never agreed to any

arrangement under which he would be liable for the cost of lab work. [Doc. 60-2] at 3. “I just order

them (as a physician); I don’t pay them.” Id. Dr. McMahon never heard back from LabCorp about

why the charges were billed to him. See [Doc. 61-3] at 3–4, McMahon Dep. 76:5–77:2. LabCorp



divisible liabilities and not “one, single indivisible liability fixed at the time of settlement.” [Doc. 63] at 11 (quoting
S. Union, 1981-NMCA-006, ¶ 52 (incorrectly cited as Webb, 95 N.M. 594, ¶ 21)). However, Defendants misapprehend
the phrase “at the time of settlement.” It does not refer to the time when each periodic invoice is paid. It refers to an
indivisible liability which arises for the remaining balance when the account is closed. See Gentry, 1955-NMSC-055,
¶ 8. The “time of settlement” referred to in Southern Union is the closing of the account, i.e., when “it shall suit the
convenience of either party to settle and close the account.” See 1981-NMCA-006, ¶ 47 (quoting Gentry,
1955-NMSC-055, ¶ 8). It is at that point that the remaining balance (comprising one or a series of debits) becomes
“but one single and indivisible liability” on the part of the debtor. See Gentry, 1955-NMSC-055, ¶ 8. That is how a
pass-through account works. The lab bills the doctor for the charges as services are rendered. The doctor pays the
outstanding balance each month, which will vary based on the number of patients tested. If either party decides to
terminate the account, the remaining balance is totaled up and becomes “one single and indivisible liability,” for which
the doctor is liable. See id. The Court stresses that it has not determined such an agreement existed in this case.

                                                            5
      Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 6 of 15




wrote off the charges and made no further effort to collect on them. Id. LabCorp’s Assistant Vice

President for Revenue Cycle Management, Michele Mittelman Smith, testified that the write-offs

were a “one-time courtesy” to Dr. McMahon. [Doc. 61-1] at 6, ¶ 19. But there is no evidence that

this reasoning was ever communicated to Dr. McMahon. See [Doc. 61-3] at 3–4, McMahon

Dep. 76:5–77:2.

        LabCorp contends that its standard practice when setting up accounts includes explaining

to account holders that they will be held liable for any charges not paid by insurance. [Doc. 61-1]

at 3–4. LabCorp offers a standard checklist to show that its practice is to make sure its clients

understand the terms of their accounts. See id. at 4, 19–20. LabCorp further contends that its

policies require periodic “in-services” for account holders to review billing terms. Id. at 4–5.

LabCorp asserts that it performed such an in-service with Dr. McMahon as recently as

November 2, 2015, not long before the first set of disputed charges were incurred. Id. at 4–5, 21.5

From this evidence, LabCorp argues that Dr. McMahon was aware that if labs were submitted via

his account without insurance-billing information, he would be responsible for the charges. See

[Doc. 61-1] at 4.

        B. When Viewed in the Light Most Favorable to LabCorp, There Is Sufficient
           Evidence To Create a Genuine Issue of Material Fact As To Whether
           Dr. McMahon Agreed To Be Held Liable Under the McMahon Account.

        Although LabCorp produced no evidence of a written or oral contract under which

Dr. McMahon agreed to be held personally liable for charges under the account, the evidence it

did present creates a genuine dispute of material fact. LabCorp’s Assistant Vice President,


5
  Ms. Rose testified that she was not the person who set up the McMahon account but that she met with Ms. Villa on
several occasions for standard check-ins on the McMahon account to answer questions. [Doc. 61-2] at 2–5. However,
the testimony of Ms. Villa contradicts LabCorp’s claims that it performed in-services with her at Dr. McMahon’s
office; she claimed that she never participated in any in-service. [Doc. 61‑7] at 4.

                                                        6
      Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 7 of 15




Ms. Smith, testified regarding LabCorp’s standard policies and procedures. [Doc. 61-1]. She

explained that it is LabCorp’s practice to review the terms of the pass-through agreement both

when an account is initially created and during every periodic in-service. Id. at 3–4, ¶¶ 10–14. To

support Ms. Smith’s testimony, LabCorp submitted its standard account creation checklist and a

record of the in‑service Dr. McMahon received in November 2015. Id. at 19–21. On the in-service

checklist from November 2015, the following items are checked off under “Review Billing

Information”:

            Discrepancy Policy
            Payment Information Policy
            Insurance Information Policy
            Explain client billing, primary vs. secondary insurance filing policy
            Discuss Research Use Only/Investigational Use Only Procedure
            Provide examples of and review Patient Bill Process and Client Bill
            Outline capitated patient information requirements required for billing if
             applicable
            Explain processes for obtaining billing information: mailers, [illegible], etc.

Id. at 21 (emphasis added). Ms. Smith asserts that because LabCorp reviewed patient and client

billing examples with Dr. McMahon at the 2015 in-service, he must have known and understood

the terms of the pass-through agreement with LabCorp. Id. at 4-5, ¶ 15. She further states that,

after the 2015 in-service, LabCorp “did not receive any instruction . . . to close or deactivate” the

account, which is evidence that Dr. McMahon did not object to the billing terms. Id. at 5, ¶ 16.

Thus, when interpreting this evidence in the light most favorable to LabCorp, the Court finds that

it amounts to more than a scintilla of evidence that Dr. McMahon accepted the terms of the

pass-through agreement.

       In addition to what is outlined above, LabCorp contends that there is other evidence that

shows that Dr. McMahon knew that he could be personally liable on the McMahon account.


                                                 7
       Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 8 of 15




Ms. Smith also testified that it is standard industry practice for physicians, particularly those in a

small practice, to be liable for services for uninsured patients because diagnostic laboratory

companies need an incentive for physicians to collect insurance information. [Doc. 61-1]

at 3–4, ¶ 11. Thus, the argument goes, Dr. McMahon should have known that he could be liable,

based on common industry standards. Moreover, at his deposition, Dr. McMahon testified that he

knew he could be liable to pay (on the McMahon account) if a phlebotomist that he employed

failed to do his or her job to collect and submit insurance information. [Doc. 61-3] at 5; McMahon

Dep. 99:14–110:20. Viewing this evidence in its totality, and in the light most favorable to

LabCorp, the Court finds that it is sufficient to establish at least a reasonable inference that

Dr. McMahon understood and accepted that he would be held liable for self-pay patients under the

McMahon account.6 Because all reasonable inferences must be resolved in favor of the nonmovant,

Defendants are not entitled to summary judgment on Count I.

         C. A Brief Background of the WWHC Account

         Dr. McMahon testified that LabCorp contacted his office in early 2018 about setting up a

new account:

         Q. When, to your understanding, did LabCorp ultimately decide to write-off the
         charges?
         A. By either January or February of 2018 is when I first heard about it.
         Q. How did you first hear about it?
         A. I believe that Katie Rose7 had communicated with Christine Villa8 and was
         suggesting that we might need to change the account that we had.
         Q. So it’s your understanding that Ms. Rose reached out to Ms. Villa?

6
  Which is not to say that there is no evidence to the contrary, or that any inference drawn from the cited evidence
must fall in LabCorp’s favor. But at this juncture, the Court’s job is not to weigh the evidence, but only to determine
whether there is a genuine issue of material fact. Because equally plausible inferences could be drawn from the
evidence of record, the Court must deny the Motion as it pertains to the McMahon account.
7
  Ms. Rose worked for LabCorp as a Key Account Executive in 2018. [Doc. 61-2].
8
  Ms. Villa worked in the WWHC medical office as a phlebotomist and collected insurance information for patients
who had lab work done. [Doc. 61-7].

                                                          8
       Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 9 of 15




        A. Yeah. I’m not exactly sure who reached out to who, but somehow or another
        they conversed and the idea came that I needed to change the account.
        Q. What do you mean by “change the account”?
        A. I think I’m using Katie Rose’s terminology. I don’t know, I mean, basically my
        understanding was if we had a previous account, we’re going to get rid of that and
        create a new one and start fresh.

[Doc. 61-3] at 7; McMahon Dep. 115:15–116:7.

        Ms. Rose testified that she explained the terms of the new account in an email dated

January 31, 2018. [Doc. 61‑2] at 6, Rose Dep. 26:3–5. Because the email thread between Ms. Rose

and Dr. McMahon is the only evidence of the intent of the parties at the time of the creation of the

WWHC account, relevant language from the thread is outlined below:

       Dr. McMahon wrote to Ms. Rose on January 17, 2018, to inquire about “the possibility of

        our building becoming a draw station for LabCorp . . . and sending all our lab[s] to

        LabCorp.” [Doc. 61-1] at 31.

       Ms. Rose responded and explained that she could set up an account for him. She added,

        “I’d be happy to set up special pricing for your account. That way the patients who are

        self[-]pay can be billed to the clinic and the clinic can pass on their savings to the patient.”

        Id. at 32.

       Dr. McMahon then asked Ms. Rose, “What does setting up an account mean?” Id. at 34.

       Ms. Rose responded, “It means that you would commit to sending your specimen to

        LabCorp. Keep in mind we are in[-]network with all major insurance companies and are

        exclusive with United Healthcare, which will help maximize your patients[’] in[-]network

        benefits. I’ve attached a list of insurances we do accept. Please let me know if you’d like

        to move forward with LabCorp and if you have any additional questions.” Id.



                                                   9
       Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 10 of 15




       Dr. McMahon followed up her explanation with another clarifying question, “So the

        patient is obligated for the payment, not me? I do not need to collect money from them,

        just gather their appropriate demographic and insurance information? If that’s the plan,

        let’s move forward.” Id. at 34–35.

       On January, 31, 2018, Ms. Rose answered, “If the patient has insurance[,] LabCorp will

        bill the insurance. If the patient is self-pay[,] they would need to go to a LabCorp draw site

        and pay for the labs upfront[,] or your clinic could take on the cost of the labs. The cost of

        the labs to the clinic is much less than the patient going to the patient service center. If your

        clinic did choose to take on the cost of the labs[,] they would then receive an invoice at the

        end of each month.” Id. at 35.

       Dr. McMahon responded, “Would prefer to avoid collecting money[,] etc. Let’s set up the

        account for insured patients. The phlebotomist always checks for insurance information

        before drawing.” Id.

       When Dr. McMahon filled out the information to set up the account, in the “Billing

        Contact” section, he wrote, “What bill?” Id. at 37.

       Ms. Rose responded by explaining why LabCorp would need a “Billing Contact.” She said,

        “I understand that you don’t want to be billed for patients that are self[-]pay. However, I

        still have to put a billing contact. We use this information in case we need to reach out

        regarding additional dx codes or need more patient demographics.” Id.

        The WWHC account was created in February 2018, and the lab charges at issue in this case

began being added to the account in March 2018. [Doc. 61‑1] at 31–39; [Doc. 61-6] at 2, Anderson




                                                   10
     Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 11 of 15




Dep. 12:17–20. In September 2018, Dr. McMahon used the WWHC account to order a lab for a

single self-pay patient. [Doc. 63-2] at 2, McMahon Dep. 162:6–8.

       D. When Viewed in the Light Most Favorable to LabCorp, There Is Sufficient
          Evidence To Support an Inference That Dr. McMahon Agreed To Be Liable
          Under the WWHC Account.

       This Court is convinced that a reasonable factfinder could find that Dr. McMahon agreed

to be liable under the WWHC account. After the confusion over the McMahon account,

Dr. McMahon might have thought that he and LabCorp agreed that he would not be liable for

self-pay patients. But then LabCorp let it be known that the old agreement was unsatisfactory, and

LabCorp wanted something different. “[LabCorp] reached out to [my office with] the idea . . . that

I needed to change the account.” [Doc. 61-3] at 7, McMahon Dep. 115:23–16:2. During his

subsequent discussions about setting up the new account, Ms. Rose told him, “If the patient is self-

pay they would need to go to a LabCorp draw site and pay for the labs upfront or your clinic could

take on the cost of the labs.” [Doc. 61-1] at 35. Dr. McMahon responded, “Would prefer to avoid

collecting money etc. Let’s set up the account for insured patients.” Id. The parties, not

surprisingly, characterize this exchange differently. Dr. McMahon contends that when he said he

would prefer to avoid collecting money, he was making it clear that he would not accept personal

liability for any charges. [Doc. 60] at 6, Undisputed Material Facts Nos. 13–16. LabCorp argues

that what he meant was that he intended to use the account for insured patients, but that if he did

use it for an uninsured patient, he would accept liability for the charges. [Doc. 61] at 10, AMF

No. 16. Neither interpretation is outlandish.

       Moreover, the parties’ conduct after the account was established gives some credence to

LabCorp’s argument. Despite his stated intent to use the account solely for insured patients,


                                                11
      Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 12 of 15




Dr. McMahon did use the account for at least one self-pay patient. [Doc. 61] at 5, ¶ 7. Additionally,

when LabCorp mailed the charges for the testing of Gormley’s clients, Dr. McMahon did not

contact LabCorp to refute the charges; he did not respond to them until LabCorp initiated collection

proceedings. [Doc. 61] at 14, ¶ 39. This evidence is sufficient to establish at least an inference that

Dr. McMahon understood and accepted that he would be held liable for self-pay patients under the

WWHC account.9 Because all reasonable inferences must be resolved in favor of the nonmovant,

Defendants are not entitled to summary judgment on Count II.

II.   DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFF’S CLAIMS FOR
      EQUITABLE RELIEF.

         The parties do not dispute the elements needed to prevail on an equitable claim based on

quantum meruit or unjust enrichment in New Mexico. See [Doc. 60] at 13–14; [Doc. 61] at 21–22.

Both cite to an opinion by the Court of Appeals of New Mexico that summarizes state law in a

claim for restitution.

         New Mexico has recognized a theory of quantum meruit distinct from contract. See
         Terry v. Pipkin, 1959-NMSC-049, ¶ 8, 66 N.M. 4, 340 P.2d 840. More recently,
         our Supreme Court characterized the action as a claim for unjust enrichment. Hydro
         Conduit Corp. v. Kemble, 1990-NMSC-061, ¶ 11, 110 N.M. 173, 793 P.2d 855. In
         describing that action, the Supreme Court has identified the theory and rationale:
         “One who has been unjustly enriched at the expense of another may be required by
         law to make restitution. Restatement of Restitution § 1 comments a, b, c (1937).
         This quasi-contractual obligation is created by the courts for reasons of justice and
         equity, notwithstanding the lack of any contractual relationship between the
         parties.” Id. at ¶ 8 (quoting United States ex rel. Sunworks Div. of Sun Collector



9
  Which is not to say that there is no evidence to the contrary, or that any inference drawn from the cited evidence
must fall in LabCorp’s favor. For example, it would be reasonable to infer, as LabCorp suggests, that its desire for a
new account means that it was dissatisfied with the terms of the old one. But it would be equally plausible to argue
that if one is burned because of a disagreement over the terms of an oral contract, one would get the second contract
in writing. But at this juncture, the Court’s job is not to weigh the evidence, but only to determine whether there is a
genuine issue of material fact. Because equally plausible inferences could be drawn from the evidence of record, the
Court must deny the Motion as it pertains to the WWHC account.

                                                          12
     Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 13 of 15




        Corp. v. Ins. Co. of N. Am., 695 F.2d 455, 458 (10th Cir.1982) (citations and
        footnote omitted)).

Tom Growney Equip., Inc. v. Ansley, 1994-NMCA-159, ¶ 6, 119 N.M. 110, 888 P.2d 992. Under

New Mexico law, to prevail on an equitable claim based on quantum meruit or unjust enrichment,

a plaintiff must establish that (1) a defendant has knowingly benefitted at the plaintiff’s expense

(2) in such a manner that allowing the benefit to be retained would be unjust.10 Id.; see also Armijo

v. FedEx Ground Package System, Inc., 285 F. Supp. 3d 1209, 1218 (D.N.M. 2018) (quoting

Ontiveros Insulation Co. v. Sanchez, 2000-NMCA-051, ¶ 11, 129 N.M. 200, 3 P.3d 695).

        In this case, LabCorp claims that if it cannot prevail on its theory of open account, then it

should prevail on a theory of restitution because Dr. McMahon was unjustly enriched. [Doc. 61]

at 21–22. In defense, Dr. McMahon claims that he received no benefit from the services LabCorp

rendered in March 2018. [Doc. 60] at 13–15. However, a reasonable factfinder could be persuaded

to conclude otherwise. See Anderson, 477 U.S. at 248.

        A reasonable factfinder could conclude that Dr. McMahon knowingly benefited from

LabCorp’s services. See Tom Growney Equip., Inc., 1994-NMCA-159, ¶ 6. It is worth noting that

the services provided were not for patients of Dr. McMahon but for clients of Mr. Gormley.

[Doc. 60] at 8, ¶34, 9, ¶ 36. Therefore, arguably, if anyone benefited from the services, it was

Mr. Gormley and his clients. However, it is also important to note that Dr. McMahon completed

his work for Mr. Gormley after reviewing test results delivered to him from LabCorp, see

[Doc. 61-8] at 7, Lilley Dep. 111:24–112:2, and this Court must view the facts in the light most

favorable to LabCorp, Williams, 983 F.2d at 179. Thus, a reasonable factfinder could conclude

10
  The elements outlined by the Supreme Court of New Mexico follow the Restatement. See Restatement (Third) of
Restitution and Unjust Enrichment §§ 1–2 (Am. L. Inst. 2011) (“[T]he receipt of a benefit at the expense of the
claimant is a necessary but not a sufficient condition of liability in restitution.” Restatement § 2 cmt. a.).

                                                      13
      Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 14 of 15




that Dr. McMahon’s ability to complete his work for Mr. Gormley was in fact a benefit that

Dr. McMahon knowingly received.

         Moreover, a reasonable factfinder could conclude that it would be unjust to allow

Dr. McMahon to retain the benefit he received without compensating LabCorp. See Tom Growney

Equip., Inc., 1994-NMCA-159, ¶ 6. Defendants argue that any benefit received was not unjust

because of the small amount of money Dr. McMahon earned for his services. [Doc. 60] at 9. In

support of this contention, Defendants assert that Dr. McMahon charged Mr. Gormley $400 per

hour for his services on the class action suit, which totaled $10,00011 thus far. Id. He spent two or

three hours of that work reviewing LabCorp test results; therefore, at most, he earned $1,200 for

his work that required the services of LabCorp. Id. at 15. Yet, LabCorp demands payment for more

than $100,000 worth of lab tests because insurance information was not submitted before the

timely filing deadlines expired.12 See, e.g., id. at 8, ¶¶ 33, 35.

         However, this Court must view the facts in the light most favorable to LabCorp. Williams,

983 F.2d at 179. Dr. McMahon provided 200 requisition forms to Mr. Gormley so that he could

order lab tests for his potential clients. [Doc. 61-8] at 4, Lilley Dep. 62:1–8. The forms were blank

except for Dr. McMahon’s signature when he sent them to Mr. Gormley. Id. The forms had no

blank lines or any indication that insurance information should be added. [Doc. 61‑7] at 10, 11,

Villa Dep. 71:11–13, 74:8–14. An independent phlebotomist filled in patient information,

conducted blood draws, and submitted the specimens with the forms—containing Dr. McMahon’s


11
  At oral argument, counsel for Defendants suggested this figure is no longer the accurate amount.
12
  See Restatement § 1 cmt. d (“[T]he law of restitution identifies those circumstances in which a person is liable for
benefits received, measuring liability by the extent of the benefit. Restitution is concerned with the receipt of benefits
that yield a measurable increase in the recipient’s wealth . . . . but principles of unjust enrichment will not support the
imposition of a liability that leaves an innocent recipient worse off, apart from costs of litigation, than if the transaction
with the claimant had never taken place.”).

                                                             14
      Case 2:19-cv-00495-SMV-KRS Document 71 Filed 12/04/20 Page 15 of 15




signature and the McMahon account number, but no insurance information—to LabCorp in

March 2018. See [Doc. 61-1] at 7, ¶¶ 25–26; [Doc. 63-2] at 3, McMahon Dep. 242:2–6. LabCorp

claims that, with these actions, the independent phlebotomist represented himself as an agent of

Dr. McMahon, with apparent authority to act on his behalf. [Doc. 61] at 22–25. LabCorp urges

this Court to consider its apparent agency argument in the context of restitution because equity

cannot allow Dr. McMahon to “escape liability” where “he created the ‘enabling circumstances’

giving rise to a reasonable assumption of agency.” [Doc. 61] at 22. A reasonable factfinder could

agree and conclude that fundamental fairness requires sharing the costs of the mistake to avoid

unjust enrichment.

         Because the Court will deny summary judgment as to Counts III and IV, it need not

consider the apparent agency argument in greater detail.13 Since a reasonable factfinder could

conclude that the balance of the equities requires a remedy in restitution to avoid unjust

enrichment, judgment as a matter of law is not appropriate, see Fed. R. Civ. P. 56; Anderson, 477

U.S. at 248, and the Motion for Summary Judgment on Counts III and IV will be denied.

                                                     Conclusion

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Defendants’

Motion for Summary Judgment [Doc. 60] is DENIED.

         IT IS SO ORDERED.
                                                                 ____________________________________
                                                                 STEPHAN M. VIDMAR
                                                                 United States Magistrate Judge

13
  Moreover, it is worth noting that this whole predicament could have been avoided if the parties had communicated
in March 2018. LabCorp could have called Dr. McMahon immediately upon realizing that there was no insurance
information submitted with the tests, as Ms. Villa’s testimony stated was its usual practice. [Doc. 61-7] at 11. However,
LabCorp did send Dr. McMahon an invoice at the end of March 2018, see [Doc. 70], which presumably Dr. McMahon
should have received and acted on. Had either party taken further steps in March or April of 2018, the timely filing
deadlines for billing insurance companies could have been met. See [Doc. 61-3] at 28–29.

                                                          15
